Name: Commission Implementing Decision (EU) 2016/1899 of 26 October 2016 amending Decisions 92/260/EEC, 93/197/EEC and 2004/211/EC as regards temporary admission and imports of registered horses from certain parts of Egypt (notified under document C(2016) 6791) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: tariff policy;  means of agricultural production;  trade policy;  economic geography;  agricultural activity;  agricultural policy;  Africa;  trade
 Date Published: 2016-10-28

 28.10.2016 EN Official Journal of the European Union L 293/42 COMMISSION IMPLEMENTING DECISION (EU) 2016/1899 of 26 October 2016 amending Decisions 92/260/EEC, 93/197/EEC and 2004/211/EC as regards temporary admission and imports of registered horses from certain parts of Egypt (notified under document C(2016) 6791) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (1), and in particular Article 12(1) and (4), point (a) of Article 15 and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It empowers the Commission to lay down, amongst others, the special conditions for the temporary admission and imports into the Union of registered equidae. (2) Commission Decision 92/260/EEC (2) provides that Member States are to authorise the temporary admission into the Union of registered horses coming from the third countries listed in Annex I thereto. That Annex sets out lists of third countries where official regionalisation is applied and assigns those third countries to specific sanitary groups depending on their health situation. (3) Commission Decision 93/197/EEC (3) provides that Member States are to authorise imports into the Union of registered equidae and equidae for breeding and production coming from the third countries listed in Annex I thereto. That Annex sets out lists of third countries where official regionalisation is applied and assigns those third countries to specific sanitary groups depending on their health situation. (4) Commission Decision 2004/211/EC (4) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof. Annex I to that Decision sets out that list and also assigns the third countries, or parts thereof, to specific sanitary groups. (5) Decisions 92/260/EEC, 93/197/EEC and 2004/211/EC previously assigned Egypt to sanitary group E. However, following a veterinary inspection carried out in Egypt in June 2010, it was decided that the situation in that third country could constitute a serious animal health risk for the equine population in the Union. As a result, Commission Decision 2010/463/EU (5) was adopted in order to delete the entry for Egypt in sanitary group E as listed in Annex I to Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC and also to amend the entry for Egypt in Annex I to Decision 2004/211/EC. (6) The concept of an Equine Disease Free Zone (EDFZ) developed by the World Organisation for Animal Health (OIE) (6) mirrors the principles of regionalisation provided for in Directive 2009/156/EC. An EDFZ is therefore a part of the territory of a country under specific veterinary supervision which is free of multiple specified equine diseases and usually established where the control and eradication of all equine diseases in the entire territory of a country is not feasible or achievable. The separation of the equidae inside the EDFZ from other equidae is achieved by the implementation of sound biosecurity management, certification standards and procedures, contingency planning and the identification of all horses situated in the EDFZ and the capacity to trace their movement. (7) In June 2016, Egypt requested that the Commission reconsider the export status of that third country and it submitted documentation on the establishment of an EDFZ around the Egyptian Armed Forces Veterinary Hospital situated in the eastern outskirts of Cairo. The EDFZ is connected through a highway with Cairo International Airport which is less than 10 km away. (8) It appears from the documentation submitted by Egypt that the guarantees offered by Egypt are sufficient to re-assign Egypt to sanitary group E and to authorise temporary admission and imports of registered horses from the EDFZ of Egypt. (9) Decisions 92/260/EEC, 93/197/EEC and 2004/211/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 92/260/EEC is amended in accordance with Annex I to this Decision. Article 2 Annex I to Decision 93/197/EEC is amended in accordance with Annex II to this Decision. Article 3 Annex I to Decision 2004/211/EC is amended in accordance with Annex III to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 192, 23.7.2010, p. 1. (2) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (3) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (OJ L 86, 6.4.1993, p. 16). (4) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (5) Commission Decision 2010/463/EU of 20 August 2010 amending Decisions 92/260/EEC, 93/195/EEC, 93/197/EEC and 2004/211/EC as regards the temporary admission, the re-entry after temporary export and imports of registered horses and imports of semen of the equine species from certain parts of Egypt (OJ L 220, 21.8.2010, p. 74). (6) http://www.oie.int/en/our-scientific-expertise/specific-information-and-recommendations/international-competition-horse-movement/equine-disease-free-zones/ ANNEX I In Annex I to Decision 92/260/EEC, the list of third countries in Sanitary Group E is replaced by the following: United Arab Emirates (AE), Bahrain (BH), Algeria (DZ), Egypt (3) (EG), Israel (4) (IL), Jordan (JO), Kuwait (KW), Lebanon (LB), Morocco (MA), Oman (OM), Qatar (QA), Saudi Arabia (3) (SA), Tunisia (TN), Turkey (3) (TR). ANNEX II In Annex I to Decision 93/197/EEC, the list of third countries in Sanitary Group E is replaced by the following: United Arab Emirates (3) (AE), Bahrain (3) (BH), Algeria (DZ), Egypt (2) (3) (EG), Israel (5) (IL), Jordan (3) (JO), Kuwait (3) (KW), Lebanon (3) (LB), Morocco (MA), Mauritius (3) (MU), Oman (3) (OM), Qatar (3) (QA), Saudi Arabia (2) (3) (SA), Tunisia (TN), Turkey (2) (3) (TR). ANNEX III Annex I to Decision 2004/211/EC is amended as follows: (1) the entry for Egypt is replaced by the following: EG Egypt EG-0 Whole country E           EG-1 The Equine Disease Free Zone established at the Egyptian Armed Forces Veterinary Hospital at El Nasr road, across AL Ahly Club, Cairo, and the highway connection with Cairo International Airport (see Box 7 for details) E X  X        (2) the following Box 7 is added: Box 7 EG Egypt EG-1 The Equine Disease Free Zone (EDFZ) of about 0,1 km2 size established around the Egyptian Armed Forces Veterinary Hospital at El-Nasr road, across Al Ahly Club, on the Eastern outskirts of Cairo, (localised at 30 °04 ²19,6 ³N 31 °21 ²16,5 ³E) and the highway connection of 10 km on the El-Nasr Road and the Airport Road with Cairo International Airport. (a) Delineation of the boundaries of the EDFZ: From the crossing of El Nasr Road with El-Shaheed Ibrahim El-Shaikh Road (at 30 °04 ²13,6 ³N 31 °21 ²04,3 ³E) along the El-Shaheed Ibrahim El-Shaikh Road for about 500 m to the North until the first junction with the Passage Inside Armed Forces (the Passage), turning right and following the Passage for about 100 m to the East, turning right again and following the Passage for 150 m to the South, turning left and following the Passage for 300 m to the East, turning right and following the Passage for 100 m to the South until El-Nasr Road, turning right and following El-Nasr Road for 300 m to South-West until opposite to the junction of El-Nasr Road with Hassan Ma'moon Road, turning right and following the Passage for 100 m to the North, turning left and following the Passage for 120 m to the West, turning left and following the Passage for 200 m to the South, turning right and following El-Nasr Road for 100 m to the West until the crossing of El Nasr Road with El-Shaheed Ibrahim El-Shaikh Road. (b) Delineation of the boundaries of the pre-export quarantine area within the EDFZ: From the point opposite to the junction of El-Nasr Road with Hassan Ma'moon Road following the Passage for 100 m to the North, turning right and following the Passage for 250 m to the East, turning right and following the Passage for 50 m to the South until El-Nasr Road, turning right and following El-Nasr Road for 300 m to South-West until opposite to the junction of El-Nasr Road with Hassan Ma'moon Road.